STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    August 23, 2016
               Plaintiff-Appellee,

v                                                                   No. 327752
                                                                    Ingham Circuit Court
MAGDELENA MAE TAYLOR,                                               LC No. 14-000713-FH

               Defendant-Appellant.


Before: OWENS, P.J., and SAWYER and SHAPIRO, JJ.

PER CURIAM.

       Defendant appeals by leave granted1 from her conviction of assault with a dangerous
weapon, MCL 750.82. On April 1, 2014, she was sentenced to 13 to 48 months imprisonment
with credit for 124 days served. We dismiss this appeal as moot.

        It is undisputed that defendant’s sentence constituted an upward departure. On appeal,
defendant argues that she is entitled to resentencing because the trial court failed to articulate
substantial and compelling reasons to justify the departure sentence. Defendant, however, has
fully served her minimum sentence, so there is no remedy available to her even if we were to
agree that the trial court erred in imposing a departure sentence. See People v Rutherford, 208
Mich App 198, 204; 526 NW2d 620 (1994) (“Where a subsequent event renders it impossible for
this Court to fashion a remedy, an issue becomes moot.”). Further, we do not believe the
question at hand is one of public significance that is likely to recur yet evade review. See People
v Kaczmarek, 464 Mich 478, 481; 628 NW2d 484 (2001).

       Dismissed as moot.



                                                            /s/ Donald S. Owens
                                                            /s/ David H. Sawyer
                                                            /s/ Douglas B. Shapiro



1
 People v Taylor, unpublished order of the Court of Appeals, entered July 7, 2015 (Docket No.
327752).

                                                -1-